Citation Nr: 1244187	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES
 
1.  What evaluation is warranted for hypertension from December 23, 2005?
 
2.  Entitlement to service connection for a right ankle disability.
 
3.  Entitlement to service connection for type 2 diabetes.
 
4.  Entitlement to service connection for a right knee disability.
 
5.  Entitlement to service connection for a left knee disability.
 
6.  Entitlement to service connection for a right elbow disability.
 
7.  Entitlement to service connection for a right shoulder disability. 
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
INTRODUCTION
 
The Veteran served on active duty for training from September 1972 to December 1972; and on active duty from December 1990 to July 1991, and December 1995 to September 1996.  The Veteran performed additional reserve service and retired in 2000. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 
 
In December 2009, the RO granted entitlement to service connection for right wrist arthritis; and in July 2012, granted entitlement to service connection for rhinitis/sinusitis and a bilateral hearing loss.  As these issues were resolved, they are not for consideration by the Board.
 
The issues of entitlement to service connection for right shoulder, right elbow, left knee and right ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  For the period since December 23, 2005, the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. 
 
2.  The preponderance of the evidence is against finding that type 2 diabetes is related to active military service, or proximately due to or the result of service-connected disability; and there is no evidence of compensably disabling diabetes within one year following discharge from a qualified period of active military service. 
 
3.  The preponderance of the evidence is against finding that any right knee disability is related to active military service or events therein; and there is no evidence of compensably disabling right knee arthritis within one year following discharge from a qualified period of active military service. 
 
 
CONCLUSIONS OF LAW
 
1.  For the period since December 23, 2005, the criteria for an evaluation greater than 10 percent for hypertension were not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2012). 
 
2.  Type II diabetes was not incurred or aggravated during active military service, it may not be presumed to have been incurred therein; and type II diabetes is not secondary to a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 
 
3.  A right knee disability was not incurred or aggravated during active military service, nor may right knee arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for hypertension, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as to this issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met with regard to the service connection issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2006, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter provided notice of how disability ratings and effective dates are assigned.  The September 2008 statement of the case notified the Veteran of the rating criteria for hypertension.  The case was readjudicated in the July 2012 supplemental statement of the case. 
 
VA has fulfilled its duty to assist.  The claims folder contains service treatment records and available private medical records.  The Board acknowledges that it is remanding the left knee issue in part to make further attempts to obtain additional records from Capitol Orthopaedics.  The Veteran reported treatment at this facility for both knees and the November 2006 request for records was returned to sender.  Nonetheless, statements from this facility addressing the treatment and diagnosis pertaining to the right knee are already of record.  Thus, the Veteran is not prejudiced by the adjudication of the right knee claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).
 
The Veteran has been afforded numerous examinations throughout the appeal period.  The Board acknowledges that he was not provided an examination to specifically determine the etiology of any right knee disability.  As discussed below, service treatment records do not document complaints related to the right knee during a period of active service, and the most probative evidence indicates the right knee disability began in approximately 2003 years after the appellant separated from active duty.  There is no competent evidence even remotely suggesting that a right knee injury was incurred or aggravated while serving in the reserve.  The requirements for a VA examination are not met.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also acknowledges that the July 2012 examiner did not specifically address whether the service-connected hypertension aggravated diabetes.  On review, the record does not contain competent evidence suggesting aggravation.  A remand for additional opinion based on speculation would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).
.
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).
 
Analysis
 
Evaluation for hypertension
 
In February 2007, VA granted entitlement to service connection for hypertension and assigned a 10 percent evaluation from December 23, 2005.  The Veteran disagreed with the evaluation and subsequently perfected this appeal. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.
 
Pursuant to the rating schedule, hypertension is assigned a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Higher evaluations are available for greater levels of disability.  Id. 
 
On VA examination in July 2006, the Veteran reported his hypertension was originally diagnosed in 1995.  He was taking antihypertensive medication.  He did not monitor his blood pressures at home, but reported that at the doctor's office his readings were generally in the 120/80 range.  He had no known complications of hypertension.  On physical examination, blood pressure was 128/82. 
 
The Veteran most recently underwent a VA hypertension examination in February 2012.  The Veteran continued to take antihypertensive medication.  On physical examination, blood pressure was recorded as 134/90, 130/90, and 126/77. 
 
The record contains various private medical records, which the Board has reviewed.  These records do not document diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Rather, these records suggest that the Veteran's blood pressure is fairly well-controlled.  For example, a private record dated in December 2010 notes blood pressure at 114/78 and describes his hypertension as "great" despite a recent weight gain. 
 
On review, the most probative evidence preponderates against finding that hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Hence, the criteria for an evaluation greater than 10 percent are not met or more nearly approximated. 
 
At no time during the appeal period has the Veteran's hypertension been more than 10 percent disabling and staged ratings are not warranted.  Fenderson.
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Higher evaluations are available for hypertension for greater levels of disability.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.  
 
Finally, the February 2012 examiner indicated that the Veteran's hypertension does not impact his ability to work.  On review, evidence of record does not suggest that the Veteran is unemployable as a result of his service-connected hypertension and the Board declines to infer a claim of entitlement to individual unemployability based on service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 

Service connection
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
The term "active military, naval, or air service" includes active duty, any period of active duty training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).
 
The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).
 
In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
 
Service connection will be presumed for certain chronic diseases, including diabetes and arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).
 
Presumptions of service connection, soundness, aggravation, etc., generally do not apply to periods of active duty training and inactive duty training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 
 
The Veteran served in Southwest Asia and is a Persian Gulf Veteran.  To the extent the claimed disabilities have been clinically diagnosed, they are not undiagnosed illnesses and the provisions of 38 C.F.R. § 3.317 are not for application. 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Type 2 diabetes
 
In his December 2005 claim, the Veteran reported diabetes beginning in January 2000.  He indicated that he was diagnosed by his private physician.  The Veteran contends that his diabetes is related to service-connected hypertension. 
 
Review of service records does not show diabetes during any period of active military service, and compensably disabling diabetes is not shown within one year following discharge from a qualified period of active service. 
 
Private medical records dated in April 2002 show a "new diagnosis" of type 2 diabetes.  Records dated in May 2002 indicates that the Veteran was diagnosed with diabetes in March 2002, but the appellant did not believe he was a diabetic.  His mother and brother were reportedly both diabetic. 
 
The Veteran underwent a VA examination in July 2012, and the diagnosis was diabetes mellitus type 2.  After the examination and reviewing the evidence the examiner opined that it was less likely than not that the Veteran's service-connected hypertension caused his type 2 diabetes.  In support of this opinion, the examiner stated that type 2 diabetes develops when the body becomes resistant to insulin or when the pancreas stops producing enough insulin.  She further stated that hypertension is not associated with the pancreas or insulin, and hypertension does not cause a decrease in insulin levels or cause insensitivity to insulin in the body. 
 
As discussed, the VA examiner clearly provided a negative medical opinion.  The claims folder does not contain competent evidence to the contrary, nor does it contain any suggestion that the Veteran's diabetes is aggravated by his hypertension.  The Board acknowledges the Veteran's contentions, but as a layperson, he is not competent to provide an opinion on a complex medical question.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 
 
On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  The claim is denied.
 
Right knee disability
 
In his December 2005 claim, the Veteran reported a history of a knee disability since January 1991.  In his notice of disagreement and Form 9, he argued that his disorders were directly related to active duty service and the need to meet physical fitness standards and testing.  In a March 2006 statement, he argued that his knee disability was associated with all the years of running and jumping in the military. 
 
Service treatment records do not show any active duty complaints of or treatment for a right knee injury.  On examinations in July 1991, and January and December 1995, the lower extremities were clinically reported as normal.  A May 2000 report of medical history documents various complaints.  Although difficult to read, it appears that "internal derangement right knee" is noted.  The corresponding physical examination specifically notes a chronic left anterior cruciate ligament tear but does not set forth a specific diagnosis related to the right knee. 
 
Private records dated in September 2003 document complaints of right knee pain.  There was no known injury, and pain reportedly began one month prior.  Assessment included right knee medial defect.  X-rays taken in January 2004, showed some medial and patellofemoral joint space degeneration.  The Veteran underwent magnetic resonance imaging of the right knee in February 2004.  The impressions were: (1) A small linear undersurface tear of the posterior body of the medial meniscus; (2) Minor partial thickness chondromalacia in the medial femoral condyle.  The articular cartilage elsewhere appears intact; and (3) No joint effusion or bone marrow edema is seen. 
 
A February 2004 statement from Dr. E.L., a private orthopedist, indicates that the Veteran presented with complaints of right knee pain that began in August 2003.  The examiner opined that it was difficult to say if his symptoms were from a torn meniscus or from arthritis.  The Veteran wished to proceed with arthroscopy.  An April 2004 statement from Dr. E.L. indicates that the Veteran was approximately one month status post arthroscopy of his right knee.  His medial meniscus was partially excised and he had some degree of osteoarthritis in his knee. 
 
The Veteran is competent to report right knee pain.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  To the extent, however, that he is asserting right knee pain began during a period of active military service and continuing to date, the Board does not find his contentions credible.  That is, there is no evidence of either right knee problems or chronic complaints of knee pain during active service or for several years thereafter.  Additionally, private medical records indicate the onset of right knee pain in approximately August 2003.  The history as provided by the Veteran in the course of treatment is considered more probative than that provided in the pursuit of compensation, the report of pain since August 2003, i.e., after the appellant's retirement from the reserve in 2000, is more credible that the current claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).
 
The Board acknowledges the Veteran's contentions that current right knee disability is related to physical training completed in the military.  As a layperson, however, the Veteran is not competent to provide a medical etiology opinion.  Woehlaert.
 
In summary, the preponderance of the evidence is against finding that any current right knee disability is related to active military service or events therein.  There is also no evidence of right knee arthritis manifested to a compensable degree within one year following discharge from a qualified period of active service. 
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102. 
 
 
ORDER
 
For the period since December 23, 2005, entitlement to an evaluation greater than 10 percent for hypertension is denied. 
 
Entitlement to service connection for type 2 diabetes is denied. 
 
Entitlement to service connection for a right knee disability is denied. 
 
 
REMAND
 
Right ankle disability
 
In his December 2005 claim, the Veteran reported having an ankle disability beginning in January 1991.  He has also argued that his ankle disability is directly attributable to active duty times throughout his career to maintain physical fitness standards and testing. 
 
Service treatment records do not document any specific right ankle injury.  In a  report of medical history completed in July 1991, prior to release from a period of active duty, the Veteran reported difficulty with right foot dorsiflexion since his deployment.  Clinical evaluation revealed normal lower extremities.  Complaints related to the right ankle were not shown during his subsequent period of active service. 
 
Private medical records dated in June 2007 document various complaints, including right ankle pain radiating back up into the knee.  It was noted that years ago the ankle was broken after falling off a step.  The assessments included right ankle pain.  The Board observes that service treatment records document a prior left ankle fracture, but do not reference any previous right ankle injuries. 
 
On review, it is unclear whether the Veteran's complaints can be attributed to a diagnosed disability and if so, whether such is related to active military service.  Given the Veteran's complaints of right ankle pain, as well as his complaints following deployment, a VA examination and opinion are needed.  38 C.F.R. § 3.159(c)(4); McClendon.
 
Left knee disability
 
In his December 2005 claim, the Veteran reported knee disability beginning in January 1991.  He argues that his disorder is directly attributable to active duty since throughout his career to maintain physical fitness standards and testing he had to participate in running and jumping.
 
In November 1976, the Veteran reported a history of a left knee injury.  The lower extremities were clinically evaluated as normal.  In November 1989, he reported a history of a dislocated left knee.  Again, the lower extremities were described as normal on examination.  At examinations in July 1991 and January 1995, the lower extremities were also reported as normal on clinical evaluation. 

Several days following the Veteran's entrance on to active duty in December 1995, he underwent another physical examination.  Again, no left knee abnormalities were noted and the presumption of soundness is for application.  38 C.F.R. § 3.304(b) (2012).  Despite the Veteran's reported history, the Board finds nothing in the record to clearly and unmistakably show that a left knee disability preexisted service. 
 
In August 1996, prior to separation from active duty, the Veteran reported that his health was worse than on his last examination and a history of a left knee injury was noted.  Examination revealed left knee pain with flexion and extension, and that the Veteran may need follow up at VA if the pain persisted. 
 
A May 1997 statement from a private orthopedist indicates that the Veteran had a chronic tear of his left anterior cruciate ligament and should not do any running.  A May 2000 Reserve examination indicates that the Veteran had a chronic left anterior cruciate ligament tear.  He was placed on a permanent profile of no running, jumping, crawling or stooping. 
 
On VA examination in July 2006, the Veteran reported believing that he had dislocated his left knee as a child, although he was unable to recall an event when he actually did so.  The appellant said that he first noticed problems with his left knee approximately in the last 10 years, but denied any specific knee injury.  The examiner stated that from history and examination, it appeared that the Veteran likely had some meniscal pathology.  Regarding etiology, the examiner opined that the left knee problem was less likely as not caused or a result of any injury in the Veteran's service history.  He stated that the Veteran did not report a specific event in which he believed he injured his left knee.  The examiner opined that it sounded more like a chronic degenerative problem with a likely degenerative meniscus. 
 
Private medical records dated in December 2009 document the Veteran's complaints of left knee stiffness, and that he could hardly walk and it locks at times.  He reportedly saw an orthopedist who said to wait until he cannot stand it.  A football injury 40 years ago was noted.  A March 2010 record documents complaints of left knee pain and indicates that the appellant had knee surgery in January 2010.  In June 2010 the appellant was seen for follow-up of various disabilities and the examiner commented "left knee replacement."  In March 2011, the Veteran was seen with left knee swelling. 
 
On review, the July 2006 VA medical opinion is not adequate.  The examiner apparently only considered whether the Veteran had a left knee problem related to a specific in-service injury.  The examiner did not discuss the inservice complaints shown in August 1996 or consider that a chronic anterior cruciate ligament tear was shown as early as May 1997.  The Veteran has a currently diagnosed left knee disability and under the circumstances of this case, additional examination is warranted.  38 C.F.R. § 3.159(c)(4). 
 
As noted, the Veteran was apparently diagnosed with a chronic anterior cruciate ligament tear by a private orthopedist in May 1997.  In September 2006 and November 2006, the RO requested records from this facility.  On review, complete records were not received and it appears that the November 2006 request was returned to sender as undeliverable.  As the issue is being remanded, the Veteran should be provided another opportunity to submit these records or provide a new authorization for their release to VA.  Additionally, the evidence of record suggests that the Veteran might have undergone a left knee replacement.  The Veteran should submit records pertaining to any left knee surgery or an authorization for their release. 
 
Right elbow disability
 
In his December 2005 claim, the Veteran indicated that his right elbow disability was incurred when he injured his right wrist in February 1996. 
 
The Veteran was seen in February 1996 with complaints of right wrist pain.  He apparently fell on the ice the day prior and landed mainly on his right hand and wrist.  Pain was mainly in the ulnar wrist and there was slight radiation off and on into the right elbow.  The assessment was status post contusion right wrist - rule out fracture.  X-rays were negative for any fracture.  He was placed on a profile for two weeks.  In August 1996, the Veteran reported an injury to his right wrist, but did not mention complaints related to his right elbow. 
 
The Veteran underwent electrodiagnostic testing in May 1997.  Electromyography and nerve conduction study of the right upper extremity was consistent with right ulnar neuropathy with entrapment along the elbow segment of the ulnar nerve.  A May 2000 report of medical history notes a right wrist and elbow injury (fall).  A May 2000 reserve examination noted right ulnar neuropathy. 
 
On VA examination in July 2009, the Veteran reported that he injured his right wrist when he fell on the ice in 1996.  The Veteran underwent a physical examination and x-rays of the right elbow demonstrated no degenerative changes or evidence of prior injury.  The diagnoses were lateral epicondylitis of the right elbow; right wrist arthritis; and although there is a prior electromyographic evidence of ulnar nerve compression, there were currently no clinical signs or symptoms of cubital tunnel syndrome.  The examiner opined that lateral epicondylitis is not caused by wrist trauma and it was his opinion that the current right elbow disability was not caused by or a result of the wrist injury. 
 
The Veteran is currently service-connected for right wrist arthritis.   The evidence of record clearly shows that the Veteran fell on the ice in 1996 during a period of active duty and injured his right wrist.  The Veteran is competent to report that he injured his elbow at the same time.  Charles.  While the Veteran did report slight radiation off and on into the right elbow, no pertinent findings were shown at that time and a right elbow disability was not diagnosed.  Subsequent radiographs do not support a finding of a prior injury; however, electromyographic testing in May 1997 apparently confirmed a right ulnar neuropathy. 
 
On review, the VA medical opinion is not adequate because while the examiner addressed whether any current disability was related to the right wrist injury, he did not discuss whether any current elbow disability was due to the fall itself, or whether any right elbow disorder was aggravated by the service connected right wrist disorder.  Additionally, given the complaints regarding the right elbow at the time of the fall, as well as the close proximity of the electromyographic testing, an additional examination and medical opinion are needed.  38 C.F.R. § 3.159(c)(4). 
 
Right shoulder disability
 
In his December 2005 claim, the Veteran reported injuring his right shoulder at the same time he injured his right wrist in February 1996. 
 
In November 1976, the Veteran reported a history of a dislocated right shoulder.  Clinical evaluation of the upper extremities was normal.  In November 1989, the examiner noted traumatic arthritis with restricted right shoulder motion. Examination following release from active duty in July 1991 did not note any complaints or findings related to the shoulder.  On examination in December 1995, approximately four days following entry on to active duty, the Veteran's upper extremities were reported as normal. 
 
The Veteran was seen in February 1996 with complaints of right wrist pain.  Complaints related to the shoulder were not noted.  On medical assessment completed in August 1996, the Veteran reported a right wrist injury, but did not mention complaints related to his right shoulder.  Reserve examination in May 2000 noted traumatic arthritis of the right shoulder. 
 
At a July 2006 VA examination the Veteran reported injuring his right shoulder when he fell on the ice during service.  He reported a history of dislocating that shoulder back in 1975 when he fell through a hole, but he had no problems after that.  Following examination the impression was right shoulder pain.  The examiner opined that pain was less likely as not caused or a result of any injury in service.  His right shoulder appeared to be more rotator cuff irritation or pathology, which was not likely to have been caused by a fall that happened almost 10 years ago. 
 
As a right shoulder disability was not noted on entry in December 1995, the presumption of soundness applies.  Notwithstanding, traumatic arthritis was noted earlier and thus, the Board finds clear and unmistakable evidence that right shoulder arthritis preexisted the Veteran's last period of active duty beginning in December 1995.  In determining whether the presumption of soundness has been rebutted, however, the Board must consider whether there is clear and unmistakable evidence that the disability was not aggravated during this last period of service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).
 
The Veteran is competent to state that he injured his right shoulder when he fell in February 1996.  Charles.  The Board questions the credibility of his assertions though as complaints related to the shoulder were not noted at the time of the fall. 
 
On review, it is unclear exactly what right shoulder disabilities the Veteran currently has or whether any such disability was incurred or aggravated during active military service.  Under the circumstances of this case, the Board finds that additional medical opinion would be helpful.  38 C.F.R. § 3.159.  Further, the Veteran should be requested to identify all medical providers who have treated his right shoulder since 1989. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should contact the Veteran and ask him to complete an authorization for release of records from Capitol Orthopaedics for the period since September 1996.  The Veteran should also be requested to complete an authorization for any other records pertaining to his left knee, to include any left knee surgery or replacement.  If the Veteran submits properly completed authorizations, VA must request the identified records.  The Veteran should also be advised that he may submit the records himself.  Any records received should be associated with the Virtual VA eFolder. 
 
2.  The AMC/RO should contact the Veteran and ask him to identify any and all providers, VA or private, who have treated him for right shoulder problems since 1989.  If the Veteran submits properly completed authorizations, VA must request the identified records.  The Veteran should also be advised that he may submit the records himself.  Any records received should be associated with the Virtual VA eFolder.  All attempts to procure such records should be documented in the file.   If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of claimed right ankle, left knee, right elbow and right shoulder disabilities.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.

(a) The examiner is to identify any right ankle disability.  If right ankle complaints cannot be attributed to a known clinical diagnosis, the examiner should state as such.  If the Veteran is diagnosed with a current right ankle disability, the examiner is to opine whether it is at least as likely as not that such disability is related to a period of active military service or events therein.  In making this determination, the examiner is specifically requested to address the complaints related to difficulty with dorsiflexion of the right foot in July 1991. 
 
(b) The examiner is to identify any left knee disability and opine whether it is at least as likely as not that any such disability is related to a period of active military service or events therein.  In making this determination, the examiner must consider the findings in August 1996 of left knee pain with flexion and extension, as well as the May 1997 finding of a chronic anterior cruciate ligament tear. 
 
(c) The examiner is to identify any right elbow disability and opine whether any diagnosed right elbow disorder is at least as likely as not related to a period of active military service or events therein.  In making this determination, the examiner must address the February 1996 fall and complaints of radiating pain to the right elbow, as well as the May 1997 electromyographic findings.  If the examiner determines that right elbow disability is not related to a period of active military service, she/he must opine whether it is at least as likely as not that such is proximately due to or aggravated by service-connected right wrist disability. 
 
(d) The examiner is to identify any right shoulder disability and respond to the following:  Is it obvious or manifest that a preexisting right shoulder arthritis was not aggravated during the Veteran's period of active service from December 1995 to September 1996? In addressing this question, the examiner must discuss whether there is any evidence representing permanent aggravation of the disability beyond its natural progress.  If a right shoulder disability other than arthritis is diagnosed, the examiner must opine whether it is at least as likely as not that such a right shoulder disorder is related to a period of active military service or events therein, to include the February 1996 fall.  In this record, the Board concedes that the appellant suffered a right wrist injury inservice.  The Board does not concede that the appellant also then suffered a right shoulder injury.  If the examiner determines that any right shoulder disability other than arthritis is not related to active military service, he/she must opine whether it is at least as likely as not proximately due to or aggravated by service-connected right wrist disability.   
 
A complete rationale for any and all opinions offered must be provided.
 
4.  After the development requested has been completed, the AMC/RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners have documented their review of all pertinent records on Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 
 
6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a right ankle disability, a left knee disability, a right elbow disability and a right shoulder disability.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


